Wilson, Judge:
These matters are presently before me on remands from classification proceedings decided by the first division of this court in Abercrombie & Fitch Co. v. United States, 34 Cust. Ct. 249, Abstract 58648; Getz Bros. Co., Inc. v. United States, 33 Cust. Ct. 472, Abstract 58615. The judgments entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938 (19 U..S. C. § 1402 (c)), to be the proper basis for determining the values of the involved merchandise and that such values were as follows, net packed:
Protest Entry Merchandise Price — each
229560-K/l7485-[53] 747204 113 pcs. binoculars 8 x 30 with leather cases:
binoculars_ 68. (*) German marks
leather cases_ 8.25 (*) German marks
(*) less 2% cash discount, and plus 4% tax.
228370-K/l5083-[53] 790103 100 pcs. prismatic binoculars with pigskin cases:
binoculars_ $12.75 ü. S.
pigskin cases_ $1.25 U. S.
25 pcs. prismatic binoculars with cowhide cases:
binoculars_ $12.75 IT. S.
cowhide cases_ $1.50 U. S.
*452I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.